Name: Commission Regulation (EEC) No 2469/90 of 27 August 1990 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 8 . 90 Official Journal of the European Communities No L 233/11 COMMISSION REGULATION (EEC) No 2469/90 of 27 August 1990 on the supply of white sugar as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 340 tonnes of sugar ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering : procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission ( l) OJ No L 370, 30.U2. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26 . 5 . 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . No L 233/ 12 Official Journal of the European Communities 28 . 8 . 90 ANNEX 1 . Operation No ('): 342/90 2. Programme : 1990 3. Recipient (*) ( 10) : UNRWA Headquarters, Vienna International Center, PO Box 700, A-1400 Vienna ; telex 135310 UNRWA A 4. Representative of the recipient ^): UNRWA Field Supply and Transport Officer, SAR, PO Box 4313 Damascus, SAR 5. Place or country of destination : Lebanon 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (?)(") : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 ) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 340 tonnes 9 . Number of lots : one 10 . Packaging and marking (8) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g&gt; net capacity 50 kg (in 20-foot containers 'FLC/LCL ship ­ per's count-load and stowage') (') Marking on bags (at least 5 cm high) : 'ACTION No 340/90 / SUGAR / GIFT OF THE EUROPEAN COMMUNITY TO UNRWA TO PALESTINE REFUGEES / LATTAKIA FOR LEBANON' 1 1 . Method of mobilization (^ : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7. 1981 , p. 4) 12. Stage of supply : free at port of landing ;  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Lattakia 1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 10 . 1990 18 . Deadline for the supply : 31 . 10 . 1990 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 11 . 9 . 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 18 . 9 . 1990 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 10 . 1990 (c) deadline for the supply : 31 . 10 . 1990 22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25 . Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 15. 8 . 1990 fixed by Commission Regulation (EEC) No 2384/90 (OJ No L 220, 15. 8 . 1990 , p. 18) 28 . 8 . 90 Official Journal of the European Communities No L 233/13 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. {*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annexes,  or by telecopier on one of the following numers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. 0 The rule provided at the second indent in point (a) of Article 18 (2) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (8) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (') Supply free at terminal , as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on a FCL/FCL or LCL/FCL basis, all costs of unloading and transportation from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ tation from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. ( 10) The supplier is to detail the Manager, Supply Division, UNRWA, Vienna, by telex 135310 UNRWA A, the name of the carrying vessel , names and addresses of shipping agent and insurance agent at port of discharge . (") Certificates and documents required for each shipment :  one original and two copies of insurance certificate,  one original and two copies of health certificate,  one original and two copies of inspection certificate regarding quality, quantity and packing,  one certificate of non-contamination by radioactivity.